Citation Nr: 0836815	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alan Daniel, Agent


ATTORNEY FOR THE BOARD

Rachel Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1968 and from October 2001 to September 2002.  He had 
additional service in the Air Force Reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In June 2004, 
the veteran notified the RO that he relocated to Florida.  
Jurisdiction of his claim subsequently was transferred to the 
St. Petersburg, Florida RO. 


FINDING OF FACT

The veteran's bilateral hearing loss is related to in-service 
acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2007).  The law includes within the definition 
of active duty any periods of inactive duty for training 
during which an individual becomes disabled or dies from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Active duty training 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty training, 
or from injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).

In this case, the veteran served on active duty from June 
1964 to December 1968 and from October 2001 to September 
2002.  Between 1968 and 2002, he served in the Air Force 
Reserves, including periods of active duty training and 
inactive duty training. 

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma incurred during service.  He 
stated that he began to notice hearing loss in 1990 and 
compensated by turning up the volume on his headset.  A 1996 
medical service record shows he checked "yes" in a column 
questioning noticeable hearing loss.  However, the veteran's 
service records do not demonstrate that he was ever diagnosed 
with hearing loss.  Thus, despite that the veteran contends 
that he first noticed a decreased ability to hear during 
service, there is no contemporary clinical evidence available 
to corroborate this contention.

The veteran's official active service records list his 
military occupational specialty as loadmaster.  He alleges 
that for over twenty six years he was regularly exposed to 
the noise and vibrations associated with working in the 
flight line and in the air.  His service personnel records 
show that he received the Air Medal, an award given for 
meritorious achievement while participating in aerial flight.  
It thus appears that the veteran had flight crew duties in 
service, as he has asserted.  The veteran also contends that 
during his service in Vietnam, he sustained acoustic trauma 
while performing duties as a combat controller, as an 
airborne parachutist, and while attending scuba courses and 
survival schools.  His active service record while serving in 
the Vietnam War lists his occupational specialty as air 
traffic control operator from June 1964 to December 1968.  
Later, he served as an air transportation superintendent from 
October 2001 to October 2002.  The veteran's service 
personnel records do not show that he received awards 
demonstrating that he was involved in combat.  As there is no 
proof of involvement in combat, the veteran is not entitled 
to a reduced evidentiary burden as applies to the question of 
service incurrence.  38 U.S.C.A. § 1154(b).  However, as the 
occupational specialty of loadmaster and his other service 
duties involving proximity to aircraft are consistent with 
exposure to acoustic trauma, the Board finds that the 
veteran's contentions of noise exposure in service are 
consistent with his circumstances of service.  

Having determined that the veteran was as likely as not 
exposed to acoustic trauma during his service, the remaining 
questions before the Board are whether the veteran has a 
current diagnosis of hearing loss for which service 
connection may be granted and whether there is nexus between 
such hearing loss and his service.  Brock v. Brown, 10 Vet. 
App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

While the veteran asserts that his bilateral hearing loss 
first manifested during service, the first post-service 
clinical evidence of record showing a diagnosis of hearing 
loss is dated September 2003, less than one year after 
separating from service, when he underwent VA audiological 
examination.  Audiological examination at that time did not 
reveal bilateral sensorineural hearing loss that met VA 
standards for consideration as a disability.  38 C.F.R. 
3.385.  However, in addressing whether the veteran's 
bilateral hearing loss was related to his service, the 
examiner stated that given the veteran's reported history of 
in-service noise exposure and the fact that he had not had 
any noise exposure following service, it was as likely as not 
that the veteran sustained bilateral hearing loss while in 
military service.  The veteran denied a post-service history 
of significant noise exposure; he retired from the Air Force 
Reserves in 2002 where he spent the majority of his career.

The veteran subsequently submitted two medical opinions by a 
private physician, in May 2005 and in January 2006.  In May 
2005, the physician performed an audiological examination 
demonstrating sensorineural hearing loss that he opined was 
as likely as not a result of exposure to a high noise 
environment while on active duty.  Audiological examination 
at that time revealed bilateral sensorineural hearing loss 
that meets VA standards for consideration as a disability.  
Thus, bilateral hearing loss that comports with VA standards 
for consideration as a disability may be found to have 
existed since at least May 2005.  In January 2006, the same 
physician stated that he reviewed several audiograms from 
1966, 1994, and 1997, and found a trend of progressive 
hearing loss at high frequencies.  The physician again stated 
that the veteran's hearing loss was as likely as not a result 
of exposure to a high noise environment while on active 
military duty. 

The veteran in this case has provided credible testimony 
regarding exposure to acoustic trauma in service.  He has 
additionally provided competent testimony with respect to 
having first noticed diminished hearing ability in service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  

The Board finds that the evidence in this case supports the 
veteran's claim, and there is no evidence to the contrary 
regarding the causation of the veteran's hearing loss.  The 
in-service evidence demonstrating that the veteran had many 
years of flight crew duties and the VA and private 
audiologist's opinions are persuasive corroboration of the 
veteran's contentions.  Further, in a separate rating 
decision issued by a Department of Veterans Affairs Regional 
Office in November 2006, the veteran's claim for service 
connection for tinnitus was granted with an evaluation of 10 
percent, based on a review of the positive evidence in the 
claim file and conceding exposure to acoustic trauma in 
service. 

Therefore, resolving all reasonable doubt in favor of the 
veteran as is required by law, the Board concludes that it is 
at least as likely as not that the veteran incurred bilateral 
hearing loss as a result of his active duty.  Therefore, 
service connection for hearing loss is warranted.  Ashley v. 
Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


